MEMORANDUM **
Federal prisoner Gerardo Guzman-Soto appeals the sentence imposed following his guilty-plea conviction for illegal reentry in violation of 8 U.S.C. § 1325. We' have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss.
Guzman-Soto contends that the government breached the plea agreement by un*883dercutting its recommended sentence. The record reveals that the government made the sentencing recommendation as provided in the plea agreement and stood by that recommendation. See United States v. Benchimol, 471 U.S. 453, 455, 105 S.Ct. 2103, 85 L.Ed.2d 462 (1985) (per curiam); cf. United States v. Camarillo-Tello, 236 F.3d 1024, 1027 (9th Cir.2001) (holding that the government breached the plea agreement where, upon defense counsel’s objection that the government’s recommendation was inconsistent with the plea agreement, the government responded that it had altered its recommendation). Guzman-Soto raises no other challenge to the validity of the plea agreement, which included an unconditional appeal waiver provision.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.